WILSON, Justice.
Defendants appeal from an order overruling a plea of privilege tried before the court. Plaintiffs pleaded contributory negligence generally. There are no findings or conclusions. The points are that there is insufficient evidence, or none, of negligence or proximate- cause. We affirm.
The suit arises from a collision between two meeting trucks. The driver of the truck we will call plaintiffs’ was killed. Defendants admitted that at the time of impact their truck-trailer unit “had jackknifed and was sliding.” After the collision defendants’ vehicle was on its wrong *724side of the center of the four-lane highway; that of plaintiffs’ was on its proper side. The latter was damaged on its left front; defendants’ truck sustained damage to its right side. There is circumstantial, physical and opinion evidence that the point of impact was in the lane of traffic of plaintiffs’ pickup truck. There is evidence defendants’ driver admitted he was traveling approximately 55 miles per hour on a wet pavement just before his truck started to slide. Defendants offered no evidence.
Although the evidence is meager, in our opinion it is adequate to sustain the implied findings in support of the order.
Affirmed.